Citation Nr: 0610519	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease (PUD) and gastroesophageal reflux disease (GERD) 
claimed as digestive disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO denied entitlement to 
service connection for PUD and GERD.

The veteran presented testimony at a personal video hearing 
in March 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing was attached to the claims file.  

The issue of entitlement to service connection for PUD and 
GERD, claimed as digestive disorder, is reopened; however, 
further development is needed.  This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will provide notification when further 
action is required on the part of the appellant.  


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied 
entitlement to service connection for digestive disorder 
because new and material evidence had not been submitted to 
reopen the claim.  The veteran did not perfect an appeal to 
that decision, and it became final.  

2.  Evidence received since the February 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for PUD and GERD, is not cumulative and redundant, 
and by itself or in connection with the evidence previously 
of record, raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PUD and GERD, claimed as digestive 
disorder, has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PUD and GERD claimed as digestive 
disorder, the Board finds that the Agency of Original 
Jurisdiction (AOJ) has substantially satisfied the duties to 
notify and assist.  No further assistance in developing the 
facts pertinent to this issue is required.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the Board's decision herein finding that new 
and material evidence has been received and reopening the 
claim.  Given the favorable outcome, no conceivable prejudice 
to the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

II.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is "new" if it was 
not previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  PUD and GERD

The veteran first filed a claim in February 1983 for service 
connection for multiple disorders to include rectal bleeding.  
The RO found that a review of the veteran's service medical 
records showed that he had been hospitalized during March 
1975 with complaints of rectal bleeding.  A sigmoidoscopy was 
performed with findings of internal hemorrhoids.  A barium 
enema with air contrast failed to identify pathology for 
bleeding.  The veteran was seen on several other occasions 
with colonoscopic examination and etiology for the bleeding 
was undetermined.  A February 1984 VA hospital discharge 
summary for another disorder shows a past medical history of 
having been on medication for ulcers.  A June 1984 VA 
examination of the digestive system was shown to be normal to 
palpation with no indication of hemorrhoids shown.  In a 
rating decision in October 1984, the RO denied entitlement to 
service connection for rectal bleeding as not found on the 
last examination.  The veteran was provided notice of the 
denial and his appeal rights by letter dated in October 1984.  
He did not appeal this decision.  Thus, it became a final 
decision.

In December 2001 the veteran sought an increase for his 
service-connected stomach condition for which he was taking 
medication.  However, as the veteran was not service-
connected for a stomach condition, his claim was considered 
as a claim for service connection.  He also suffered from 
acid reflux disease which he stated the doctors had 
attributed to his stomach condition.  

Evidence considered included VA outpatient treatment records 
from April 2000 to November 2002 which showed treatment for 
and diagnoses of PUD and GERD.  The report of a September 
2002 esophagogastroduodenoscopy (EGD) showed a diagnosis of 
duodenal erosions.  In a February 2003 rating decision, the 
RO denied entitlement to service connection for a digestive 
disorder, rectal bleeding because the evidence submitted was 
not new and material.  The veteran was notified of the 
decision and his appeal rights by letter dated in February 
2003.  He did not appeal this decision.  Thus, it is a final 
decision.

In August 2003, the veteran again sought to have his service-
connected digestive disorder increased.  As the veteran was 
not service-connected for a digestive disorder, the RO 
considered this as a claim for service connection.  The RO 
notified the veteran of the prior denial and that new and 
material evidence needed to be submitted.

Evidence considered included service medical records and VA 
treatment records from May 2002 to August 2003 which showed 
treatment for and diagnoses of PUD and GERD.  The report of 
an EGD in March 2003 showed several small erosions noted in 
hiatal hernia.  In a December 2003 rating decision, the RO 
denied entitlement to service connection on the basis that 
the evidence did not show PUD and GERD either incurred in or 
was caused by service, or that PUD manifested to a 
compensable degree within one year of separation from 
service.

The veteran testified in March 2006 that he first experienced 
symptoms of blood in his stool in service and related his 
having been hospitalized for treatment and testing.  He was 
provided medication which he took all the time up to his 
discharge and post-service.  The veteran testified that his 
symptomatology had continued from service to the present.  He 
related having sought VA treatment at the VA Medical Center 
in Johnson City, Tennessee, about a year or year and a half 
after separation from service.  He was still taking 
medication, although a newer, stronger medicine than first 
prescribed.  He contends that the acid reflux is part of his 
ulcer disease.  He felt that the symptoms were the same as 
problems he experienced in service but worse.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, although the RO apparently reopened the 
claim, the issue before the Board is as stated on the first 
page of the present decision.

With regard to the issue of entitlement to service connection 
for PUD and GERD, in the Board's opinion, the veteran's 
hearing testimony, presumed credible for this purpose, and 
the outpatient treatment records, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a).  It was not 
previously submitted to agency decisionmakers, it relates to 
an unestablished fact necessary to substantiate the claim and 
by itself, or in connection with the evidence previously of 
record, it does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for PUD and GERD may be 
reopened.  38 U.S.C.A. § 5108.  

ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PUD and GERD 
is reopened, and the appeal is granted to this extent only.


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the veteran's claim for service 
connection for PUD and GERD.  

The veteran testified that he received treatment at the VA 
Mountain Home medical center in Johnson City, Tennessee, in 
the first year or year and a half after discharge from 
service.  A request for these treatment records should be 
made.

A review of service medical records shows that the veteran 
was hospitalized in 1975 for rectal bleeding and testing was 
conducted to determine the etiology.  The report of a 
sigmoidoscopy in April 1975 showed two friable ulcerated 
areas on the anterior rectal wall that showed recent bleeding 
and internal hemorrhoids.  An April 1975 rectal biopsy showed 
ulcerated mucosa that appeared to be a shallow ulcer.  In May 
1975, reference was made to a biopsy at seven centimeters 
that showed microscopically an ulcer with granulation tissue 
and neovascularization that could have been responsible for 
bleeding.  At an October 1976 examination, the veteran 
reported having or having had stomach, liver, or intestinal 
conditions; however there was no medical comment and the 
clinical evaluation was normal.  Based on the service medical 
records, the veteran's testimony of continuity of 
symptomatology, and current diagnoses of PUD and GERD, a 
medical opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  

Although the service medical records contain a cover sheet 
for two hospitalizations in 1977, it does not appear that 
hospitalization records in 1977 are included in the service 
medical records of evidence.  There also does not seem to be 
a report of a examination at the time of separation in 
February 1980.  A request for these records should be made 
prior to appellate review. 

Accordingly, this case is REMANDED for the following 
development:

1.  Request service hospitalization 
records for two periods of 
hospitalization in service in May 1977 
and a copy of the veteran's examination 
at the time of his separation in February 
1980.  

2.  Request treatment records for rectal 
bleeding or a digestive disorder from the 
VA Mountain Home medical center in 
Johnson City, Tennessee, from 1980 to 
1984.  

3.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the nature, extent and etiology of any 
digestive disorder that may be present, 
to include PUD and GERD.  The claims file 
must be made available to the examiner 
for review and this should be so noted in 
the examination report.  The examiner 
should consider any pertinent findings 
set forth in the veteran's service 
medical records and post-service medical 
records.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current digestive disability, including 
PUD and GERD, began during or is causally 
linked to any finding recorded in his 
service medical records.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, the examiner should 
so indicate.  

4.  Then, the RO should re-adjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


